Exhibit 10.3

CONFIDENTIAL TREATMENT REQUESTED

AMENDMENT NUMBER SEVEN TO GOOGLE SERVICES AGREEMENT

This Amendment Number Seven to the Google Services Agreement (the “Amendment”),
effective as of March 1, 2016 (the “Amendment Effective Date”), is between
Google Inc. (“Google”) and Synacor, Inc. (“Company”) and amends the Google
Services Agreement, dated March 1, 2011 (as amended, the “Agreement”).
Capitalized terms not defined in this Amendment have the meanings given to those
terms in the Agreement. The parties agree as follows:

 

1. [*]. Exhibit A of the Agreement is amended to add [*].

 

2. Term Extension. The following is added as new Section 17.2(g):

“17.2(g) Google may renew this Agreement for one additional 12-month period
following the end of the current Term by giving written notice to Company at
least 60 days prior to the end of the current Term.”

 

3. Miscellaneous. The parties may execute this Amendment in counterparts,
including facsimile, PDF, or other electronic copies, which taken together will
constitute one instrument. Except as expressly modified herein, the terms of the
Agreement remain in full force and effect.

AGREED:

 

Google Inc.    Synacor, Inc.

By: /s/ Philipp Schindler                                                  

   By: /s/ Himesh Bhise                                              

Print Name: Philipp Schindler

   Print Name: Himesh Bhise

Title: Authorized Signatory

   Title: CEO

Date: 2016.03.08

   Date: 03/08/16

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

Page 4